Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the amendment and remarks received on November 10, 2021.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electric motor system, second electric motor system, articulation joint and transmission of claims 1-22 must be shown or the feature(s) canceled from the claim(s).  
Again, while the written description and drawings support the disclosure of an articulation joint in the surgical instrument embodiment 1000 of figures 1-17, there is no disclosure of an articulation joint in the embodiment of figures 151 & 152 drawn to the claimed invention.  Essentially, the drawings are not found to disclose the combination of elements in a single embodiment as claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 8,573,461).
In reference to claims 1-3, 8-14 and 19-22, SHELTON, IV et al. discloses a surgical instrument comprising: a shaft extending from a housing; an end effector 3212 comprising an anvil (second) jaw 3224 rotably relative to a cartridge (first) jaw 3222 supporting a removable staple cartridge 3234 therein, the anvil jaw 3224 movable between an unclamped position (figure 112) and a clamped position (figure 113); a clamping drive system 3340, 3342 configured to move the anvil jaw 3224 from the unclamped position to a clamped position during a closure stroke; a staple firing system 3235, configured to eject staples form the staple cartridge 3234 during a staple firing stroke; a transmission 3333, 3363 shiftable between a first operation state 
SHELTON, IV et al. does not disclose the 3200 embodiment of a surgical instrument to include an articulation system as claimed.  However, embodiment 1300 (figures 75, 81 & 85) of SHELTON, IV et al. discloses an articulation drive system 2250a, 2250b configured to rotate an end effector 1200 about an articulation joint 2044 relative to a shaft 2060 extending from a housing 1301 (column 33 lines 30-39), wherein the articulation drive system is actuated by the tool drive assembly (column 33 lines 59-67).  The embodiment of figures 181-186 disclosed by SHELTON, IV et al. teaches an articulation system with a lock 6380.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the 3200 embodiment of SHELTON, IV et al. to include an articulation joint, articulation lock and drive system in communication with the second electric motor for the purpose of moving the end effector relative to multiple axes and subsequently securing the end effector in the respective articulated position.

Allowable Subject Matter
Claims 4-7 and 15-18 allowed.

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that SHELTON fails to disclose a firing drive and a clamping drive having a “shiftable transmission”, respectively, between first and second operation states.  The claim states the first motor is operatively connected with a transmission that shifts between a first operation state and a second operation state to drive the clamping drive system.  Paragraph 297 of SHELTON discloses a first motor 3360 that drives a clamping drive system between an open and closed position upon shifting 3358 of the transmission 3363 between a first operative state in which the motor rotates in a first direction (thereby subsequently driving the transmission in a first direction) and a second operative state in which the motor rotates in a second (opposite) direction (thereby subsequently driving the transmission in a second direction).  Thus, Examiner maintains that SHELTON discloses a shiftable mechanism 3358 that causes the motor and transmission to switch between first and second states as claimed.
Applicant also argues that SHELTON fails to disclose a second motor system that drives an articulation drive system “depending on the state of the transmission”.  As indicated in the obviousness rejection, the second motor system of SHELTON is modified to operate both the firing system and an articulation joint; wherein the second motor of SHELTON operates under control of a circuit.  Paragraph 299 of SHELTON disclose a control circuit will initiate power to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 2, 2022